DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, it is unclear how irradiation conditions “set in advance” may “reduce the difference between an amount of noise contained in the first image signal and an amount of noise contained in the second image signal”, if the noise has not yet been calculated or the first and second image signals have not yet been obtained. This appears to contradict the flow chart shown in Fig. 7, which indicates that the second after the noise of the first radiation image is analyzed and not “set in advance”.
With respect to claim 6, it is unclear what is meant by “determines a timing of sampling the second image signal in the second imaging in accordance with the determined amount of noise”. This phrasing appears to indicate that the second image signal is already obtained when the determination of an amount of noise in the first image signal has been carried out. This does not appear to be the case, according to Fig. 7 of the present disclosure (Steps S703-S705).
With respect to claim 7, it is unclear as to what the “control unit uses an image signal” for.
With respect to claim 10, it is unclear what is meant by “in accordance with information of energy of radiation of each of the plurality of image signals”. Further it is unclear how the signal processing unit “combines the first group of image signals into a first image signal” or “combines the second group of image signals into a second image signal”. It is not clear how signals are “combined”.
With respect to claim 11, it is unclear what is meant by “generates a plurality of combinations of the first image signal and the second image signal from the plurality of image signals, generates a plurality of energy subtraction images from the plurality of combinations, and outputs an 
With respect to claim 12, it is unclear what is meant by “wherein the signal processing unit divides the plurality of image signals into signals combined into the first image signal and signals combined into the second image signal in accordance with an order of differences between high-energy portions and low- energy portions of radiations of the plurality of image signals as information about energy of the radiation”. If the signals have already been combined into the first image signal and the second image signal, it is unclear how they are then “divided”. Also, it is unclear what is meant by “an order of differences between high-energy portions and low- energy portions of radiations of the plurality of image signals as information about energy of the radiation”.
With respect to claim 13, it is unclear what is meant by “wherein the signal processing unit divides the plurality of image signals into signals combined into the first image signal and signals combined into the second image signal in accordance with an order of energy values of high-energy portions of radiations of the plurality of image signals as information about energy of the radiation”. If the signals have already been combined into the first image signal and the second image signal, it is unclear how they 
With respect to claim 14, it is unclear what is meant by “the signal processing unit divides the plurality of image signals into signals combined into the first image signal and signals combined into the second image signal so as to make an amount of noise in the first image signal become not less than 1/3 times and not more than 3 times an amount of noise in the second image signal”. It is not clear how a plurality of combinations of two specific signals produces different responses, changing the relative amounts of noise.
With respect to claims 8 and 15, it is unclear how “amounts of noise in the first image signal and the second image signal are determined based on a predetermined relational expression”. It is not apparent what is meant by “a predetermined relational expression”, or how the amounts of noise are determined by such an expression.
With respect to claim 16, it is unclear if the process of “combining” the signals comprises averaging or weighting and averaging the plurality of image signals, or if this is meant to be a separate step.
Claims 2-5, 9, and 17 are rejected for reasons of dependency.
Allowable Subject Matter
Claims 1-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter (according to the claims as can be ascertained in view of the rejections as set forth above:  
Fujimoto et al. (US 2009/0180585 A1) discloses: a radiation imaging unit (34, par. [0054]) including a plurality of pixels (par. [0054], “multi-row” describes rows of pixels) and a control unit (overall controller, 38; par. [0055]), wherein the pixels comprise a conversion unit configured to generate an image signal corresponding to incident radiation (par. [0062]), wherein the control unit causes the imaging unit to perform first imaging and second imaging after the first imaging (par. [0090]), produce an energy subtraction image (differential image, par. [0098]) sample first and second image signals to reduce an amount of noise contained in an image signal (par. [0100]).
With respect to claim 1-9 and 17, Fujimoto does not specify the claimed sample/hold circuits, nor does Fujimoto disclose that the control unit “controls a timing of causing the sample/hold circuit in the first imaging to sample a first image signal obtained by the first imaging and a in accordance with radiation irradiation conditions set in advance so as to reduce a difference between an amount of noise contained in the first image signal and an amount of noise contained in the second image signal”.
With respect to claims 10-16, Fujimoto does not disclose or reasonably suggest the claimed arrangement wherein the control unit causes the imaging unit to perform imaging a plurality of times during one irradiation with radiation and causes the readout circuit to read out a plurality of image signals sampled by the sample/hold circuit in each of the plurality of times of imaging, and the signal processing unit divides a plurality of image signals read out by the readout circuit in accordance with information of energy of radiation of each of the plurality of image signals and an amount of noise contained in each of the plurality of image signals, separates the image signals into a first group of image signals and a second group of image signals, and combines the first group of image signals into a first image signal, and combines the second group of image signals into a second image signal, and generates an energy subtraction image by using the first image signal and the second image signal.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/MARK R GAWORECKI/         Primary Examiner, Art Unit 2884                                                                                                                                                                                               	7 January 2022